Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the first portion of Claim 5 ends with “…sensing pattern roll,; ….”  One of the comma or semi-colon should be deleted.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “…a first sheet having a plate shape and at least partially not passing excretion from a source roll on which the first sheet is rolled.”  This is unclear.  It appears to suggest the source roll should not pass excretion.  However, since a source roll clearly cannot pass excretion, this makes no sense.  From the instant specification Examiner submits the language is meant to limit the first sheet and define it such that it must “at least partially BLOCK excretion.”  Examiner recommends re-writing for clarity: “an unrolling step of unrolling a first sheet from a source roll, the first sheet having a plate shape and being capable of at least partially blocking the passage of therethrough
It is noted the “sensing pattern” is defined not by what it is, but by what it can do.  The claim recites the pattern can “transmit a signal.”  It is unclear if this means the pattern must be able to generate a signal or merely pass an outwardly generated signal through it.  The instant specification indicates the pattern [200] is merely conductive ink and can’t generate its own signal, which occurs outside the pattern in a terminal that is separate from the pattern.  Thus, Examiner submits any spaced conductive materials satisfy this description since this appears to be all that is recited in the instant specification for said “sensing pattern.” See instant USPgPub 2020/0163805, page 2, paragraph [0039]-[0041], indicating the pattern itself is merely parallel conductive ink and is distinct from the terminal unit [500] that generates the signal).
Claim 1 recites the “sensing pattern roll” is formed by the rolling of the first sheet whereas Claim 2 recites the first sheet is continuously rolled on the sensing pattern roll.  This does not make sense.  The first use in Claim 2 indicates the first sheet forms the sensing pattern roll, while in Claim 2, the sensing pattern roll exists separately from the first sheet.  Examiner assumes “rolled on” in Claim 2 is “rolled into.”  Claim 2 is not written in typical method format for US practice and does not use active process steps leaving the scope unclear.  Instead of stating “the first sheet continuously passes…,” “the sensing pattern is continuously formed…,” and “the first sheet …is continuously rolled…,” Applicant should recite: “continuously passing the first sheet through…,” “continuously forming the sensing pattern…,” and “after the sensing pattern is formed, continuously rolling the first sheet into the sensing pattern roll.”  It is noted similar changes should be made throughout the claims where appropriate.  Claims 5, 6, 12, 13, and 14 all use passive voice leaving unclear whether the method is required by the process.  Examiner has assumed it is.
Claim 3 recites “the sensing pattern that holds the excretion.”  It is unclear if this language indicate excretion must be in the sensing pattern of the first sheet, or if it merely is intended to be there at some future time.  From the instant specification, it is clear there is no excretion during manufacturing, and thus Examiner has interpreted the reference to excretion as merely intended future use.
In Claim 4, “the cut first sheet” has no antecedent basis.  The claim appears to skip a step of unrolling the sensing pattern roll and cutting the first sheet to form a first cut sheet.  In the interest of compact prosecution, Examiner assumes the presence of such a step.
Claim 5 recites “formed in parallel with same intervals.”  This does not make sense and its unclear to what it has the “same intervals.”
Claim 12 recites “forms the sensing pattern in every area corresponding to respective absorption products in a width direction.”  This is not clear since multiple absorption products are not recited.  Examiner assumes the claim merely indicates printing multiple patterns and slitting such that each pattern is situated on a separate absorption product.
Claim 13 recites “a second sheet of material passing the excretion.”  This is unclear as to whether excretion must be passing through the second sheet.  Examiner assumes Claim 13 refers to a permeable sheet.
Claim 14 uses passive voice and recites and “an absorber absorbing excretion.”  This “absorbing” appears to be recited as an ongoing activity, but it is clear it is meant to be a characteristic of the material, i.e. capable of absorbing.
Claim 15, dependent on Claim 1, provides no antecedent basis for “second sheet,” which is only otherwise introduced in Claim 14.  Further in Claim 15, “combined in the same size” does not make sense.  It is unclear if this means each sheet must be exactly the same size and shape, generally the same size but not necessarily the exact same shape, or something else.  Examiner has assumed each sheet is sized similarly.  Further, Claim 15 recites “when the first sheet and second sheet are cut,” but does not specifically recite any cutting step.  Thus, it is unclear if cutting is required.  Examiner assume it is required.  Examiner encourages the Applicant to review the claim language and conform it to US practice using proper antecedent basis and active method steps as opposed to passive voice for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires (US 2006/0058745).
Regarding Claim 1, Pires teaches a method for manufacturing an absorption product (See Abstract), comprising:
forming a sensing pattern by printing conductive parallel stripes [9] on a first sheet [8] having a plate shape and rolling the printed first sheet to form a sensing pattern roll (See page 5, paragraph [0073], and note any flat material is considered to have a “plate shape;” further any material capable of retaining any material, which is virtually any solid and certainly a polyethylene film, can block at least some materials; finally, two non-touching conductive materials can transmit and receive a signal if such a signal is applied thereto).  Although Pires does specifically teach unrolling the film to be printed, it is implied that a material long enough to be rolled after processing was rolled before processing since this is the most practical way to store an extended length of material.  At the very least, it would have been obvious to a person having ordinary skill in the art at the time of invention that the film is initially in roll form since unrolling a wed for processing is standard in the art in order to store the starting material in compact form (See, for example Pires, page 3, paragraph [0045], teaching extended length starting materials are typically fed from large rolls, i.e. unrolled therefrom).
Regarding Claim 2, as stated above, Pires teaches the conductive pattern [9] is formed on the film [8] by printing via a printing machine, i.e. a sensing pattern unit, and shows the pattern extending completely across the film (See page 5, paragraph [0073] and Fig. 4).  Since an extended sheet to be rolled following printing via the printing machine is described, it is implied or at the very least would have been render obvious to a continuous process, this this is standard in roll-to-roll processing such as is implied in the description and would have predictably ensured a streamlined manufacturing process.
Regarding Claim 3, as described above, Pires teaches spaced parallel lines of conductive material (See Fig. 4), each considered a sensing pattern to detect excretion, and that each contact contacts [7], which are terminals in a transmitter generating a sensing signal, i.e. a terminal unit (See page 2, paragraph [0034] and page 4, paragraph [0071]-[0072]).
Regarding Claim 4, it is apparent Pires continuously forms the pattern when passing the film [8] through the printing machine to print the pattern [9] on the film since no gaps are specified, the pattern [9] is illustrated as being continuous on the film [9] (See Fig. 4), and there would there have been no apparent obstacles to making a continuous pattern.  Further, a continuous pattern with a pattern having no breaks in signal transmission, thus enabling cutting at any location to create the sensor.  It is clearly implied that the rolled web with the printed conductive pattern is then used in typical diaper manufacturing processes to arrive at the discrete pieces shown in Fig. 5.  Pires indicates these discrete pieces are formed by unrolling the long webs from large rolls and cutting into the discrete pieces (See page 3, paragraph [0045]), and thus it at least would have been obvious to a person having ordinary skill in the art at the time of invention to engage in such cutting to convert the extended length roll of film [8] described into the discrete piece for use as in Fig. 5.  Examiner notes the parallel first and second sensing pattern formed by the conductive stripes [9] are illustrated to extend to the cut ends. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires as applied to Claim 1, and further in view of Wada et al. (US 2009/0219041).
Regarding Claims 5 and 6, Pires teaches the method of Claim 1 as described above.  Pires further teaches printing via a printing machine and indicates printing a continuous parallel pattern, but is silent as to the specific method.  However, gravure printing methods are well-known to perform such printing methods of conductive ink (See, for example, Wada et al., page 2, paragraph [0036]).  Examiner takes official notice that the methods of carrying out gravure printing are well-known in the art and always utilize a roller with etched depressions in the roller surface for holding and transferring ink by rotating as a printing medium passes by the roller, the etched depressions matching the desired image to be transferred (support providing a generic description of gravure printing can be provided upon request).  Thus, gravure printing in Pires implies a gravure printing roller for printing two continuous parallel lines must have two continuous parallel trenches over its surface to transmit such parallel lines, the ink being transferred from the depressions in methods well-known in the art.  These trenches in the rollers are closed curved shapes since they are on the roller surface.  Any such roller is a first cylindrical plate gravure rotary press.

Claims 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires as applied to Claim 1, and further in view of Vergona (US 2005/0067083).
Regarding Claims 7 and 8, Pires teaches the method of Claim 1 as described above.  Pires fails to teach corona discharge and drying.  However, corona discharge treatment of surface to be printed is well-known directly prior to printing to enhance adherence of ink and utilizing a drying unit directly following printing is also common to quickly dry the ink in place (See, for example, Vergona, page 5, paragraph [0051], teaching a corona charge, i.e. corona discharge, applied to a surface to be printed before printing and exposure to a dryer, i.e. drying unit directly after).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize corona discharge treatment and a drying unit before and after printing in Pires, respectively.  Doing so would have predictably enhanced adhesion of the conductive ink and allowed for quick setting/drying of the ink for rolling.
Regarding Claim 12, Pires teaches the method of Claim 1 as described above.  Pires fails to teach slitting.  However, it is well-known in diaper manufacturing to slit wider webs materials in order to form identical webs from the master web for mass manufacturing (See, for example, Vergona, page 13, paragraphs [0108]-[0109]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a wider master sheet that is then slit into the film in Pires because doing so would have predictably enabled the manufacturing of more such printed products for mass manufacture.  Examiner submits printing each pattern before, as opposed to after slitting, would have predictably enabled all printing across the wider web to occur at the same time with the same printer, the subsequent slitting then forming the patterned films [8].
Regarding Claim 13, Pires teaches the method of Claim 1 as described above.  Pires further teaches an absorbent sheet [4] bonded over the conductive pattern (See page 5, paragraph [0072], but is silent as to the specific process.  However, it is well-known to form and bond such diapers by bringing the absorbent material, i.e. second sheet, onto an outer layer and also and bonding a top layer, i.e. third sheet, at a bonding roller, and then cutting each layer to a similar size to form the diaper (See Fig. 3 and pages 4-5, paragraphs [0046]-[0048], wherein a sheet [21] having a printed indicator is bonded with a absorbent material [28] and top sheet [14] at bonding roller [63] prior to cutting to similar sizes).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to manufacture the diaper of Pires according to known methods and including a top sheet, such as taught in Vergona, because doing so would have predictably been a suitable method for mass manufacturing a diaper with a wetness indicator such as in Pires. 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires and Vergona as applied to Claim 13, and further in view of Todd et al. (US 4,738,674).
Regarding Claims 14 and 15, Pires and Vergona teach the method of Claim 13 as described above.  The above references teach everything but a second sheet that essentially sandwiches the indicator pattern situated between the outer sheet and the absorber.  However, it is known for wetness indicators, such as in Pires, to be situated such that they are sandwiched between layers in addition to an absorber and inner layer/top layer (See, for example, Todd et al., col. 5, line 50 to col. 6, line 13 and Fig. 2, teaching an outer layer [14], i.e. first sheet, a moisture indicator [28], a second sheet [26] sized to the outer sheet and sandwiching the indicator, an absorber [16],[22] on the second sheet [26] and an third sheet [18] as a top layer).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to sandwich the conductive sensing pattern between an our layer and a second sheet such that the absorber is applied on the second sheet and a third sheet is applied on the absorber as otherwise described in Vergona.  Doing so would have predictably been a suitable design for a wetness indicator in diapers as may be desired in the interest of comfort.  Not the pattern in Pires may be printing directly on the outer sheet [2] and there is no apparent reason why this could not have been done in a continuously process prior to cutting (such a process is disclosed in Vergona).  Pires illustrates the pattern [1] extending to the edge and the sandwiching sheet would have been aligned with this same edge (See Fig. 1).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pires as applied to Claim 1, and further in view of Bobadilla (US 2004/0087922).
Regarding Claims 9-11, Pires teaches the method of Claim 1 as described above.  Pires fails to specifically teach litmus coloring material.  However, such litmus material, including litmus inks, are well-known to be incorporated in diapers in order to detect wetness and pH (acidity/alkalinity) of the diaper by changing color when exposed to excretion (See, for example, Bobadilla, Abstract).  Examiner submits it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate such a litmus material in any pattern and in area that may be exposed to the wetness of a diapers, including on the area where the conductive ink is printed.  Doing so would have predictably provided a secondary detection for wetness which could serve as an alternate or a failsafe for the method taught in Pires.  Examiner submits any area of the transmitter [6], such as its edges or its middle, may serve as a guide relative to which the terminals are aligned, and thus the area between the edge of the transmitter [6] and the terminal [7] is a gap.  As stated above, the specific location of any litmus color material, as long as it will be exposed to wetness and can be made visible is a design choice.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/           Primary Examiner, Art Unit 1746